[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                 FILED
                                                           U.S. COURT OF APPEALS
                                 No. 09-14984                ELEVENTH CIRCUIT
                                                                 MAY 11, 2010
                             Non-Argument Calendar
                                                                  JOHN LEY
                           ________________________
                                                                   CLERK

                        D. C. Docket No. 06-00441-CV-CC-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

HECTOR CHAVEZ,
a.k.a. Adan Valencia,

                                                             Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (May 11, 2010)

Before TJOFLAT, BIRCH and MARTIN, Circuit Judges.

PER CURIAM:

      On March 16, 2009, appellant pled guilty to three counts of an indictment:
Count One, conspiracy to posses with intent to distribute at least five kilograms of

cocaine, in violation of 21U.S.C. § 846; Count Two, attempt to possess with intent

to distribute at least five kilograms of cocaine, in violation of § 846; Count Three,

possession of a firearm in furtherance of the crimes alleged in Counts One and

Two, in violation of 18 U.S.C. § 924(c). And on September 25, 2009, the district

court sentenced appellant on Counts One and Two to concurrent prison sentences

of 120 months, the statutory mandatory minimums, and on Count Three to a

consecutive prison sentence of 60 months, as required by statute. He now appeals

his Count Three sentence, arguing that it should not have been imposed

consecutively to the other sentences.

      Appellant contends that based on case law from the Second Circuit, because

of the “except” clause of § 924(c)(1)(A) and the ten-year mandatory minimum

sentence for the Counts One and Two crimes, the consecutive five-year minimum

sentence for violating § 924(c) does not apply to him. However, he acknowledges

that we have expressly rejected this argument in United States v. Segarra, 582 F.3d

1269, 1271-73 (11th Cir. 2009), petition for cert. filed, (U.S. Jan. 8, 2010) (No. 09-

8536), and that he is raising the issue only to preserve it for further review.

      We review questions of statutory interpretation de novo. Segarra, 582 F.3d

at 1271. In relevant part, 18 U.S.C. § 924(c) provides:



                                           2
      Except to the extent that a greater minimum sentence is otherwise
      provided by this subsection or by any other provision of law, any
      person who, during and in relation to any crime of violence or drug
      trafficking crime . . . uses or carries a firearm, or who, in furtherance
      of any such crime, possesses a firearm, shall, in addition to the
      punishment provided for such crime of violence or drug trafficking
      crime — (i) be sentenced to a term of imprisonment of not less than 5
      years.

18 U.S.C. § 924(c)(1)(A). Section 924(c) further provides that, “[n]ot

withstanding any other provision of law – no term of imprisonment imposed on a

person under this subsection shall run concurrently with any other term of

imprisonment imposed on the person.” 18 U.S.C. § 924(c)(1)(D)(ii).

      A panel of this court has held that § 924(c) requires consecutive sentences

even where the mandatory minimum sentence for a defendant’s drug offense is

greater than the mandatory minimum for the firearm offense. Segarra, 582 F.3d at

1272. In this circuit, a panel is bound by a prior panel decision even if it is

convinced that the prior decision is wrong. United States v. Steele, 147 F.3d 1316,

1318 (11th Cir. 1998) (en banc). It must follow that prior panel decision until such

time as the decision is overruled by either this court sitting en banc or the

Supreme Court. Cargill v. Turpin, 120 F.3d 1366, 1386 (11th Cir. 1997).

      Here, because Segarra has not been overruled by either this court sitting en

banc or the Supreme Court, we are bound to apply it. See Cargill, 120 F.3d at

1386. Therefore, the district court properly imposed a five-years” consecutive

                                           3
sentence on Count Three.

      AFFIRMED.




                           4